Citation Nr: 1445827	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-07 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to May 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems do not include any non-duplicative materials pertinent to the present appeal, other than an Informal Hearing Presentation submitted by the Veteran's representative.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a March 2009 rating decision, the RO denied entitlement to service connection for a back disability.  The Veteran did not appeal that decision or submit new and material evidence.

2.  Evidence received since the March 2009 rating decision contains a diagnosis of degenerative disc bulging and disc desiccation with no significant neural impingement; such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for a back disability.  


CONCLUSIONS OF LAW

1.  The March 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has not been received since the March 2009 rating decision to reopen the Veteran's claim for entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim for entitlement to service connection for a back disability was denied the March 2009 because, in pertinent part, there was no evidence of a current back disability.

The Veteran submitted an MRI from April 2010 resulting in a diagnosis of degenerative disc bulging and disc desiccation with no significant neural impingement.

Therefore, the additional evidence received since the March 2009 rating decision has not been previously submitted to VA and provides a current diagnosis of a back disability.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for a back disability.  As a result, the evidence is new and material and the claim for entitlement to service connection for a back disability must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

ORDER

New and material evidence has been received to reopen entitlement to service connection for a back disability; to that extent only, the appeal is granted. 


REMAND

The Veteran contends that his currently diagnosed back disorder is a result of injuries sustained while serving in Iraq, to include IED attacks, a building collapse, and an explosion affecting the vehicle in which he was riding.  The Veteran's DD-214 shows that he was awarded a Combat Action Ribbon and an Iraq Campaign Medal.  

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002).  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.

However, Section 1154(b) does not establish entitlement to a grant of service connection for a combat veteran; rather it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  What still must be shown in such cases are the present disability and nexus elements of a service connection claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  

Although the Veteran's service treatment records do not document treatment for a back disability, in light of the Veteran's statements regarding his combat experience, a medical opinion is needed to determine the etiology of the Veteran's currently diagnosed back disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain a medical opinion with regard to the etiology of the Veteran's currently diagnosed back disability (see April 2010 MRI report from Coastal Diagnostic Imaging).

The examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's back disability began during service or is otherwise linked to service, to include the Veteran's reported combat experiences described above. 

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

2.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


